Citation Nr: 0512895	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  00-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for myeloproliferative 
disorder, to include any resultant leukemia.

2.  Entitlement to service connection for non-small cell 
carcinoma of the lungs.

3.  Evaluation of chronic duodenal ulcer disease with 
duodenitis and hiatal hernia, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to August 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Waco, 
Texas.  In April 2005 the veteran presented oral testimony at 
a videoconference hearing before the undersigned Veterans Law 
Judge.


FINDINGS OF FACT

1.  The evidence shows that his elevated platelet count is a 
manifestation of the myeloproliferative disorder and that 
blood workups during active service repeatedly showed an 
elevated platelet count.  

2.  The evidence shows that the veteran did not have lung 
cancer during active service or within one year of separation 
from active service, and that his lung cancer is not 
otherwise related to active service.

3.  The veteran's chronic duodenal ulcer disease with 
duodenitis and hiatal hernia is manifested by epigastric 
pain, anemia, and weight loss, and is not manifested by 
persistent dysphagia, any pyrosis, any regurgitation, or any 
substernal, arm, or shoulder pain.




CONCLUSIONS OF LAW

1.  Myeloproliferative disorder was incurred in peacetime 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  Non-small cell carcinoma of the lungs was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

3.  The criteria for a 40 percent evaluation for chronic 
duodenal ulcer disease with duodenitis and hiatal hernia have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.112, 4.113, 4.114, Diagnostic Codes 7305, 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Prior to a June 2003 Decision Review Officer 
decision denying service connection for non-small cell 
carcinoma of the lungs, the agency of original jurisdiction 
(AOJ) in April 2003 provided notice to the veteran regarding 
what information and evidence is needed to substantiate that 
claim, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.

However, only after the August 1998 rating decision, in which 
the RO denied service connection for myeloproliferative 
disorder and an increased rating for chronic duodenal ulcer 
disease with duodenitis and hiatal hernia, was promulgated 
did the AOJ, in January 2002 and in April 2003, provide 
explicit notice to the veteran regarding what information and 
evidence is needed to substantiate those claims, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence will be obtained 
by VA.  Specifically, the veteran was notified that VA has a 
duty to assist him in obtaining evidence necessary to 
substantiate his claims.  The veteran was notified that he 
should identify medical treatment and that VA would request 
identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notices provided to the veteran in January 2002 and 
in April 2003 were not given prior to the first AOJ 
adjudication of the above-mentioned claims, the veteran was 
afforded the opportunity to identify medical evidence that VA 
would attempt to obtain.  In that regard, the AOJ obtained 
additional VA medical records.  The veteran was also afforded 
additional VA examinations for his service-connected 
gastrointestinal disorders.  The timing-of-notice error was 
sufficiently remedied by the process carried after the 
January 2002 and April 2003 VCAA letters so as to provide the 
veteran with a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
The timing-of-notice error was thus nonprejudicial in this 
case because the error did not affect the essential fairness 
of the adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military and VA 
medical records - have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The veteran submitted private medical 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
veteran was afforded VA examinations.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The August 1998 rating decision, the February 1999 and July 
2003 Statements of the Case (SOCs), the June 2003 Decision 
Review Officer decision, and the June 2000, December 2002, 
June 2003, July 2003, December 2004, and February 2005 
Supplemental Statements of the Case (SSOCs) informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(e).

In the January 2002 and April 2003 VCAA letters, VA asked the 
veteran to identify - and if possible provide - evidence 
pertaining to his claims.  In January 2002, January 2003, and 
February 2005 letters, the veteran indicated that he had no 
additional evidence to submit.  In a March 2005 letter, VA 
informed the veteran that he should submit any additional 
evidence to the Board.  Based on the above analysis, VA 
substantially complied with the fourth notice element - 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim - and in any 
event, based on the veteran's responses, any lack of explicit 
request is harmless error.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).

By a March 2005 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II. Factual background

The veteran's service medical records reflect that on the 
June 1971 entrance examination the veteran was 70 inches tall 
and weighed 155 pounds.  In October 1972 the veteran 
complained of vertigo, chest pains, a cold, and a productive 
cough.  The assessments included bronchitis.  Chest X-rays 
taken in February 1973 revealed a soft-tissue 4-millimeter 
density in the left lower lobe that was probably old 
granulomatous disease.  The X-rays were otherwise normal.  A 
February 1973 blood workup revealed an adequate platelet 
count.  At an August 1973 physical examination, the veteran 
was 72 inches tall and weighed 181 pounds.  A June 1974 blood 
workup showed an adequate platelet count.  In November 1979 
gastritis was diagnosed.  

In March 1981, an endoscopy revealed duodenal ulcer disease.   
A March 1981 blood workup showed platelet count of 396,000.  
In May 1981 it was noted that an esophagogastroduodenoscopy 
revealed a mild hiatal hernia.  In March 1984 the veteran 
complained of a bad chest cold.  Chest X-rays revealed a 5 by 
6 millimeter density in the left lower lobe that was a 
possible old granuloma.  The assessments were old 
granulomatous disease and viral gastroenteritis.  The veteran 
was referred to a specialist in vascular surgery.  The 
impression of that specialist and a radiologist was that the 
veteran had a calcified old granuloma of the left lower lobe.  
In June 1984 the veteran complained of chest pain.  The 
initial assessment was chest pain.  The veteran underwent a 
electrocardiogram, which was normal.  The final impression 
was probable gastrointestinal reflux.  

In November 1984 the veteran complained of a right-sided 
chest pain and shortness of breath.  Chest X-rays revealed a 
moderate-sized right pneumothorax.  The diagnosis was a 
spontaneous pneumothorax.  The veteran was hospitalized for 
treatment of the pneumothorax.  A repeat chest X-ray taken 
upon return from convalescent leave revealed no recurrence of 
his spontaneous pneumothorax.  

In November 1986 the veteran complained of a productive 
cough.  Chest X-rays revealed, among other things, a 
calcified granuloma in the left lung base.  The impressions 
were old granulomatous disease and left basilar pneumonia.  
The assessment was bronchitis.  Chest X-rays taken in October 
1987 showed old granulomatous changes and no other 
significant abnormalities.  In April 1989 a blood workup 
revealed a platelet count of 664,000, with a normal value of 
130,000 to 400,000.  A September 1989 blood workup showed a 
platelet count of 557,000, and an October 1989 blood workup 
reflected a platelet count of 471,000.  

At the July 1991 retirement physical, the veteran reported 
that he had or had had pain or pressure in the chest.  He 
denied having or having had any foot trouble.  He stated that 
he did not know whether he had or had had neuritis.  The 
veteran weighed 167 1/2 pounds.  Chest X-rays revealed left 
lung base nodule that was probably calcified and suggestive 
of an old granulomatous disease.  A complete blood count 
showed a platelet count of 554,000, which was considered 
high.  The lungs and chest were normal.  The upper 
extremities and lower extremities, to include the feet, were 
normal.  The neurologic evaluation was normal.  It was noted 
that the veteran was a smoker.

VA medical records reveal that in January 1997 the veteran 
received follow-up treatment for peptic ulcer disease.  He 
reported that Pepcid worked about as well as Zantac and that 
he still had dyspepsia manifested by epigastric pain and 
bloating.  He indicated that he had no real symptoms of 
gastroesophageal reflux disease.  He denied any weight loss 
but reported poor appetite.  He stated that food made the 
symptoms better.  He weighed 173 pounds.  Physical 
examination revealed that the abdomen was soft.  The 
assessments were dyspepsia and history of peptic ulcer 
disease.  

Private medical records show that a January 1997 complete 
blood count reflected a platelet count of 880,000.  A March 
1997 complete blood count revealed platelet count of 775,000.  
In May 1997 a complete blood count showed a platelet count of 
807,000.  On July 1, 1997, the veteran underwent an 
evaluation for his elevated platelet count.  He complained of 
a numbness and tingling sensation, which was almost painful, 
of the toes.  He reported that he had had that symptomatology 
for five to six months.  He weighed 172 pounds.  A complete 
blood count showed a platelet count of 906,000.  The 
assessments were thrombocytosis versus thrombocythemia, and 
paresthesia secondary to increase in platelet count.  Later 
that month, the pathological diagnosis following biopsies and 
smears was that the features were consistent with essential 
thrombocythemia.  Also, later that month, his weight had 
dropped to 165 pounds.  In September 1997 he weighed 160 
pounds, and by October 1997 his weight was 154 pounds.  In 
December 1997 his weight was back up to 157 pounds.

In a February 1998 statement, a private doctor reported that 
symptomatic essential "thrombocytopenia" was diagnosed in 
the veteran in July 1997 after a bone marrow aspiration and 
biopsy.  The doctor noted that the veteran's condition was a 
form of myeloproliferative disorder and was expected to be 
permanent.  The doctor added that the condition may transform 
in the future into an acute leukemia.

VA medical records reflect that in February 1998 the veteran 
weighed 160 pounds.

The veteran was afforded a VA examination in June 1998.  The 
examiner indicated that an endoscopic examination in April 
1996 revealed a normal esophagus and stomach and a 1/2 
centimeter ulcer in the duodenal bulb.  The examiner noted 
that the veteran was presently taking two tablets of Zantac 
twice daily.  The veteran claimed that if he took Zantac 
regularly, he got along pretty well, but that if he did not, 
he experienced epigastric pain, especially at night, and 
sometimes had nausea.  The examiner noted that in 1997 
myeloproliferative disease with thrombocytosis was first 
diagnosed.  The examiner also reported that the veteran 
thought he had had that disorder for many years, but the 
examiner indicated that he could not find any documentation 
of the condition being diagnosed prior to 1997.

Physical examination revealed that the veteran was almost six 
feet tall and weighed 142 pounds.  He was very asthenic.  He 
claimed a 25-pound weight loss during the past year.  The 
abdominal examination revealed epigastric tenderness and no 
palpable organs or masses.  The diagnosis was chronic peptic 
ulcer disease, for which he received VA outpatient treatment 
and he was on long-term Zantac therapy.

In July 1998, the veteran underwent a VA upper 
gastrointestinal (UGI) study, which revealed erosive 
gastritis and a deformed duodenal bulb without ulcer.  There 
was an incidental note of a mid-gut rotation/fixation 
abnormality, but UGI study was otherwise negative.

VA medical records show that in September 1998 the veteran's 
weight ranged from 162 to 163 pounds.

The veteran underwent another VA examination in September 
2000.  The examiner noted that the myeloproliferative disease 
was first diagnosed in 1997 because the veteran had some 
changes manifested by numbness and tingling in his hands and 
feet.  The examiner reported that the veteran underwent a 
workup at his private medical provider and that the provider 
discovered that he had a high platelet count.  The examiner 
indicated that the disorder was not proven to be present 
until five to six years after discharge from service.  The 
examiner noted that no one can be sure when the condition 
started or was laying dormant, but it was not likely that he 
had any symptoms of it when he was in service.  The examiner 
indicated that he cannot really connect it to service.  The 
examiner stated that the etiology of myeloproliferative 
disease was unknown.  

The examiner noted that the veteran had proven peptic ulcer 
disease and a small hiatal hernia with gastroesophageal 
reflux disease that was symptomatic.  The examiner indicated 
that the veteran had been taking Ranitidine for the last few 
years and that the medicine seemed to have really controlled 
most of his symptoms.  The examiner reported that the last 
big flare-up of his ulcer was about a year ago and that he 
had real good control of the reflux on body position by 
having a special diet and taking Ranitidine.  The examiner 
indicated that the symptoms had improved rather than 
worsened.  

Physical examination, which included an examination of the 
abdomen, was normal.  A blood workup revealed that hemoglobin 
was 11.5 grams/deciliter, with the normal range being from 13 
to 17.3 grams/deciliter.  The diagnoses were 
myeloproliferative bone marrow disease, elevated platelet 
count secondary to the bone marrow disease, and peptic ulcer 
disease with hiatal hernia and reflux disease.  The examiner 
noted that the gastrointestinal disorder had very much 
improved under medication and that it had improved since 
service because the veteran was on a proper diet and 
medication.  The examiner indicated that it was unknown how 
long the bone marrow disease with elevated platelet count had 
been present, but that it seemed unlikely that he had any 
symptoms of the disorder while in service.  The examiner 
stated that the long-term period of five to six years between 
discharge from service and the onset of symptoms would make 
it less likely to have been present in service.

VA medical records show that in January 2002 the veteran 
weighed in August 2001 the veteran reported a six-month 
history of chest discomfort.  A computed tomography (CT) scan 
of the chest revealed a mass in the left lung.  A biopsy 
revealed undifferentiated large cell carcinoma.  In September 
2001 the veteran weighed 160 pounds.  He reported that he 
lost 13 pounds over the past four years due to a decrease in 
appetite.  In August 2001 it was noted that the veteran had a 
past medical history of anemia.  Blood workups from August 
2001 to January 2002 reflect that hemoglobin ranged from 8.4 
to 12 grams/deciliter.  In October 2001 he weighed 162 
pounds.  In November 2001 his weight was 155 pounds, but by 
December 2001 the veteran weighed 157 pounds.

In statements received in January 2002, VA doctors indicated 
that the VA oncology clinic was treating the veteran's lung 
cancer.

VA medical records reflect that in January 2002 the veteran 
complained of some esophagitis, but denied any melena.  The 
assessments included esophagitis and anemia.  In February 
2002 he weighed 158 pounds.  In May 2002 the assessments 
included macrocytic anemia and the veteran weighed 154 
pounds.  In October 2002 it was indicated that the veteran 
had occasional problems swallowing but no choking.  That 
month, he weighed 157 pounds.  In January and February 2003 
the veteran's weight was 155 pounds.  In April 2003 the 
veteran reported that he had been having some persistent 
dysphagia, which he said began around the end of radiation 
treatment.  He indicated that he had symptomatology with 
solids, but not liquids, and that his symptomatology was 
associated with mild odynophagia.  The veteran denied a prior 
diagnosis of anemia before beginning chemotherapy treatment, 
but it was noted that the veteran had had mild anemia since 
at least 1999.  The impressions included macrocytic anemia 
and dysphagia.  Also, he was weighed twice in April 2003, and 
his weights were 151 and 158.

The veteran underwent another VA examination in May 2003.  
The examiner noted that the veteran recently underwent UGI 
series that was limited to the esophagus and esophagogastric 
junction and that it was reported as normal barium esophagram 
without any reflux seen.  The veteran reported that he took 
Ranitidine twice a day.  The examiner noted that it pretty 
well controlled his symptoms, but the veteran added that he 
had pain in his stomach everyday.  The veteran indicated that 
his stomach pain lasted 20 minutes each time and usually 
occurred upon arising early in the morning and after he went 
to bed at night.  The veteran also noted that he had some 
swallowing difficulties.  The veteran reported no bleeding, 
no specific dysphagia, and no heartburn or indigestion.  The 
examiner noted that apparently the veteran's pain was in the 
lower part of the upper mid abdomen.  The veteran was six 
feet tall and weighed 150 pounds.  The veteran reported that 
he weighed 145 pounds one year ago, 160 pounds two years ago, 
and 175 pounds in 1998.

Physical examination revealed no abdominal scars.  The 
veteran did not completely relax, but the examiner was unable 
to palpate the spleen, liver, or an abdominal mass.  The 
examiner indicated that the veteran's current weight was 
close to his normal weight, but just a bit below it.  The 
veteran underwent a UGI series, which revealed a duodenal 
bulbar deformity and was otherwise unremarkable.  The 
examiner indicated that this UGI series showed no active 
ulcer.  The impression was status post H pylori duodenal 
ulcer.

VA medical records show that in November 2003 and in 
September 2004 the veteran weighed 170 and 155 pounds, 
respectively.  In November 2003 his hemoglobin was 12.0 
grams/deciliter.

In September 2004, a VA doctor interviewed the veteran and 
reviewed his claim file.  The doctor noted that the veteran 
previously had a right spontaneous pneumothorax, which was 
treated with chest tube pleural drainage and recovery.  The 
doctor reported that the veteran was treated in March 1984 
for a cough, chest cold, and night sweats, at which time 
chest X-rays revealed a density in the left lower lobe that 
was interpreted as an old granuloma.  The doctor added that 
chest X-rays taken in November 1986 revealed a calcified 
granuloma in the left lower lobe.

The doctor noted that the veteran grew up in East Texas, 
where histoplasmosis is very common, especially in children 
who exposed to any kind of domestic fowl.  The doctor 
indicated that the classical turn of events includes inhaling 
some dried spores of a fungus from the droppings of a 
domestic fowl, with a resultant infection in the lungs.  The 
doctor reported that while inhalation could present as a 
serious illness, most often it presents as a questionable X-
ray finding, which in time becomes calcified.  The doctor 
indicated that the findings on X-rays in 1984 and 1986 
suggested that the veteran had a subclinical infection with 
histoplasmosis fungus organisms as a youngster, which 
appeared later as a granuloma and appeared still later as a 
calcified granuloma.  The doctor reported that the prevailing 
body of opinion in pulmonology and thoracic surgery looks 
upon this turn of events as an unlikely source of lung cancer 
and that when the lesions are being monitored by X-ray, the 
intensity of the monitoring is changed from progressive to 
occasional as soon as the lesions show calcification.

The doctor noted that the veteran had a large cell 
undifferentiated cancer in the hilum of the left lung, which 
is one of several types of cancer that is thought to be 
influenced by smoking abuse, which the veteran still does.  
The doctor indicated that while it is logical for a lay 
person to link a history of various chest problems to a 
current diagnosis of lung cancer, the body of medical opinion 
would not consider his lung cancer likely at all to be a 
residual of anything that is documented while he was on 
active duty, other than smoking.

The veteran underwent a VA examination in October 2004.  He 
reported that he still had occasional epigastric pain.  He 
indicated that he was currently using Coumadin and that he 
had a history of a small amount of blood in his stools.  He 
noted that the treatment for his lung cancer was stressful.  
He reported that food relieved the epigastric pain, but that 
he had little or no appetite and ate irregularly.  He 
indicated that his current medication was Zantac, taken twice 
daily.  

Physical examination of the abdomen revealed no tenderness.  
There was positive bowel sounds in all four quadrant, and 
percussion was resonant throughout the abdomen.  A H. pylori 
test was positive, and gastrin levels were normal.  The 
diagnosis was documented duodenal ulcer disease, which had 
been exacerbated due to the stress of chemotherapy for lung 
cancer and the fact that he was on Coumadin.

VA medical records reflect that in December 2004 the 
veteran's weight ranged between 159 and 162.  In January 2005 
the veteran had shoulder pain that was chronic and most 
likely secondary to his cancer.  In January 2005 he was 
weighed twice and his weights were 157 and 159 pounds.

At the April 2005 videoconference hearing, the veteran 
testified that his gastrointestinal symptomatology was 
stomach pain, which caused insomnia and occurred at least 
three times a week.  He reported that he had loss of 
appetite.  He indicated that he had had an 18-to-20-pound 
weight loss between 1994 and 2000.  He stated that in 1994 he 
weighed 170 pounds and that he now weighed 152 pounds.  As to 
the myeloproliferative disorder, he indicated that he first 
noticed intermittent itching in his hands and toes in 1981 or 
1982.  He claimed that he underwent bone marrow studies in 
1992 at which time it was discovered that he had a leukemia 
gene.  As for the lung cancer, he stated that in 1994, he 
started having ongoing chest pain at which time it was 
discovered that he had lung cancer and that the symptoms in 
1994 were similar to the ones he had in service in 1985.  He 
added that he also had chest tightness in 1992.  He said that 
no doctor had ever stated that he had lung cancer back in 
1985 but that doctors had intimated that his symptomatology 
and X-rays findings in 1985 should have been further explored 
at that time for the possibility of cancer.  

III.  Legal Criteria

A.  Service connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for carcinoma when it is 
manifested to a compensable degree within one year following 
discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  Moreover, as a lay person, he is not 
competent to report what a doctor may have said concerning 
medical causation.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

B.  Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 2002).

Effective July 2, 2001, during the pendency of this appeal, 
the definition of weight loss underwent revision.  See 66 
Fed. Reg. 29,488 (May 31, 2001).  

Prior to July 2, 2001, 38 C.F.R. § 4.112 provided that minor 
weight loss or greater losses of weight for periods of brief 
duration were not considered of importance in rating.  
Rather, weight loss became of importance where was an 
appreciable loss that was sustained over a period of time.  
In evaluating weight loss generally, consideration would be 
given not only to standard age, height and weight tables, but 
also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicated that there had been a 
significant weight loss with an inability to regain it 
despite appropriate therapy.  38 C.F.R. § 4.112 (2000).

Effective July 2, 2001, 38 C.F.R. § 4.112 provides that 
substantial weight loss is defined as a loss of greater than 
20 percent of the individual's baseline weight, sustained for 
three or more months.  Minor weight loss is a 10 to 20 
percent loss of the individual's baseline weight, sustained 
for three or more months.  Inability to gain weight means the 
individual has experienced substantial weight loss and is 
unable to regain it despite appropriate therapy.  Baseline 
weight is defined as the average weight for the two-year 
period preceding the onset of the disease.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14. 38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

A severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  A moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling.  A moderate duodenal ulcer, with recurrent 
episodes of severe symptoms 2 or 3 times a year averaging 10 
days in duration, or with continuous moderate manifestations 
warrants a 20 percent rating.  A mild duodenal ulcer with 
recurring symptoms once or twice yearly warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.114, Diagnostic Code 
7305.

A 10 percent rating is warranted under Diagnostic Code 7346 
(hiatal hernia) if there are two or more of the symptoms 
necessary for a 30 percent rating of less severity. A 30 
percent rating is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or if there are other symptom combinations productive 
of severe impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

Hypertrophic gastritis (identified by gastroscope) is rated 
under Diagnostic Code 7307.  A 30 percent rating is warranted 
for chronic hypertrophic gastritis with multiple small eroded 
or ulcerated areas and symptoms.  A 60 evaluation requires 
chronic hypertrophic gastritis with severe hemorrhages or 
large ulcerated or eroded areas.  Atrophic gastritis is a 
complication of a number of diseases, including pernicious 
anemia, is rated based on the underlying condition.

Stricture of the esophagus is rated under Diagnostic Code 
7203.  A severe stricture of the esophagus, permitted liquids 
only, warrants a 50 percent rating.

For anemia manifested by hemoglobin of 8 grams/100 
milliliters or less with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath, a 30 percent rating is warranted.   A 70 percent 
evaluation requires hemoglobin of 7 grams/100 milliliters or 
less with findings such as dyspnea on mild exertion, 
cardiomegaly, tachycardia (100 to 120 beats per minute), or 
syncope (three episodes in the last six months).  38 C.F.R. 
§ 4.117, Diagnostic Code 7700 (2004).

IV.  Analysis

A.  Myeloproliferative disorder

Although service medical records show no complaints or 
findings of itching, pain or neurological symptoms in the 
fingers or toes and no diagnoses of a myeloproliferative 
disorder, they do reflect that starting in 1989 the veteran 
consistently and repeatedly had elevated platelet counts.  
The Board notes the myeloproliferative disorder was not 
diagnosed until 1997 and that the medical records do not show 
any complaints as to the toes until 1997.  Moreover, the 
Board notes that neither the March 1998 VA examiner nor the 
September 2000 VA examiner related the current diagnosis of 
myeloproliferative disorder to active service.  However, the 
September 2000 VA examiner noted that it was not discovered 
until 1997 that the veteran had elevated platelet counts.  
Therefore, it does not appear that the examiner reviewed the 
service medical records showing elevated platelet counts.  
Accordingly, his opinion regarding etiology is of limited 
value.  Moreover, the September 2000 VA examiner diagnosed 
elevated platelet count as secondary to the 
myeloproliferative bone marrow disease.  As the veteran had 
elevated platelet counts in service, the evidence is in 
equipoise as to whether the elevated platelet counts noted in 
service were the initial manifestations of the 
myeloproliferative disorder.  Accordingly, service connection 
for myeloproliferative disorder is warranted.

B.  Lung Cancer

While the veteran was treated for respiratory symptomatology 
in service, his service medical records do not show a 
diagnosis of lung cancer.  Chest X-rays were taken numerous 
times, and showed a calcified granuloma.  On the July 1991 
retirement examination, the lungs and chest were normal.  In 
sum, the evidence shows that the veteran did not have 
carcinoma of the lungs in service.  Additionally, there is no 
evidence that the veteran had carcinoma of the lungs within 
one year of separation from active service.

Although the veteran testified that a diagnosis of lung 
cancer was made in 1994, VA medical records reflect that lung 
cancer was first diagnosed in 2001.  Even if 1994 is correct, 
such is more than one year after service.  The record does 
not contain any medical evidence or competent medical opinion 
specifically relating the veteran's lung cancer to specific 
events or incidents in service.  In that regard, a VA doctor 
in October 2004 indicated that the findings on X-rays in 1984 
and 1986 suggested that the veteran had a subclinical 
infection with histoplasmosis fungus organisms as a 
youngster, which appeared later as a granuloma and appeared 
still later as a calcified granuloma.  The doctor reported 
that the prevailing body of opinion in pulmonology and 
thoracic surgery looks upon this turn of events as an 
unlikely source of lung cancer.  The doctor noted that the 
veteran had a large cell undifferentiated cancer in the hilum 
of the left lung and that the body of medical opinion would 
not consider his lung cancer likely at all to be a residual 
of anything that is documented while he was on active duty, 
other than smoking.

As for the VA doctor linking the lung cancer to in-service 
smoking, the Board notes that for claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to a veteran's use of tobacco 
products during service.  38 C.F.R. § 3.300 (2004).  The 
Board cannot consider a theory of entitlement to service 
connection for lung cancer based on in-service use of tobacco 
products in this case because the  claim was received after 
June 8, 1998.  

The Board notes the veteran's belief that his lung cancer is 
related to in-service respiratory symptomatology.  However, 
as the veteran has not been shown to be a medical expert, he 
is not qualified to render an opinion on medical causation.  
It is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions on causation, and the veteran's lay opinion cannot 
be accepted as competent evidence.  See Espiritu, 2 Vet. App. 
at 494-95.  Also, his testimony about conversations with 
doctors is not competent evidence.  Robinette, 8 Vet. App. at 
77.

In sum, the record is devoid of evidence that shows that the 
lung cancer is related to active service.  The preponderance 
of the evidence is against the claim, and there is no doubt 
to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
55.  Service connection for non-small cell carcinoma of the 
lungs is denied.

C.  Gastrointestinal disorders

The evidence shows that in October 2004 the veteran had a 
positive H. pylori test and has complaints of stomach pain.  
The October 2004 VA examiner diagnosed documented duodenal 
ulcer disease, which had been exacerbated due to the stress 
of chemotherapy for lung cancer and the fact that he was on 
Coumadin.  Therefore, the veteran has an active duodenal 
ulcer.  Given that the hiatal hernia was not diagnosed on 
recent examinations or found on recent UGI series or the 
barium esophagram, the duodenal ulcer is the veteran's 
predominant disability.  The veteran has anemia.  The next 
matter is whether the veteran has had a weight loss.  The 
veteran's service medical records reflect that prior to the 
diagnosis of gastrointestinal disorders in the late 1970s and 
early 1980s, the veteran weighed 181 pounds on an August 1973 
physical examination.  The veteran testified that he 
currently weighs 152 pounds, and the medical records shows 
that the veteran has had a weight loss.  Although the veteran 
has other medical conditions, to include myeloproliferative 
disorder and lung cancer, there is no medical evidence 
attributing the anemia and weight loss to a disability other 
than a gastrointestinal disorder.  Therefore, the evidence 
shows that the duodenal ulcer is moderately severe in nature 
and manifested by anemia and weight loss.

The next matter is whether the duodenal ulcer is severe in 
nature.  The veteran has not complained of vomiting or 
hematemesis.  In particular, at the May 2003 VA examination, 
the veteran denied any history of bleeding.  Also, in January 
2002 he denied any melena.  While he indicated at the October 
2004 VA examination that he had a history of a small amount 
of blood in his stools, he did not report any melena.  The 
medical evidence does not show any findings of vomiting, 
hematemesis, or melena.  There is also no evidence showing 
the manifestations of anemia and weight loss are productive 
of a definite impairment of health.

The next matter is whether a higher rating is warranted under 
Diagnostic Code 7346.  As noted above, the medical evidence 
does not show any findings of vomiting, hematemesis, or 
melena.  Additionally, the July 1998 UGI study, the April 
2003 barium esophagram, and the May 2003 UGI study revealed 
no hiatal hernia.  While the veteran complained of dysphagia 
in April 2003, the May 2003 VA examination reflects that the 
veteran reported no specific dysphagia.  He also denied any 
heartburn or indigestion at that examination.  Furthermore, 
the report of that VA examination indicates that no reflux 
was seen on the April 2003 barium esophagram.  Moreover, 
September 2000 VA examiner reported that the veteran had good 
control of his reflux.  As for substernal, arm, or shoulder 
pain, there is no medical evidence showing any substernal 
pain related to a gastrointestinal disorder as opposed to 
lung cancer.  There is no medical evidence of arm pain, and 
in January 2005 it was noted that the veteran's shoulder pain 
was most likely secondary to his cancer.  In light of the 
above, a 60 percent rating is not warranted under Diagnostic 
Code 7346.  Also, the veteran's hiatal hernia does not even 
warrant a 30 percent rating under Diagnostic Code 7346.

Moreover, while a July 1998 UGI study revealed erosive 
gastritis, findings of gastritis were not found on the later 
UGI study in May 2003.  Also, hypertrophic gastritis in 
particular has not been diagnosed.  Therefore, a higher 
rating under Diagnostic Code 7307 is not warranted.  
Additionally, while the veteran has complained of dysphagia, 
a stricture of the esophagus, much less a severe one, was not 
found on UGI series and barium esophagram.  Moreover, there 
is no evidence that the veteran is unable to eat solids.  
Accordingly, a higher rating under Diagnostic Code 7203 is 
not warranted.

Given that the veteran's hiatal hernia does not warrant even 
a 30 percent rating under Diagnostic Code 7346, that there is 
no diagnosis of hypertrophic gastritis, and that there is no 
evidence of a moderate stricture of the esophagus, the 
severity of the overall disability does not warrant an 
elevated evaluation under Diagnostic Code 7305.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher or separate rating.  In that regard, the 
veteran's hemoglobin is not 8 grams/100 milliliters or less 
as to warrant a higher rating under Diagnostic Code 7700.

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the veteran's gastrointestinal 
disabilities cause a marked interference with any employment, 
or that such have in the past or now requires frequent 
periods of hospitalization rendering impractical the use of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
Consequently, the Board finds that a referral for 
extraschedular consideration is not warranted.










ORDER

Service connection for myeloproliferative disorder is 
granted.

Service connection for non-small cell carcinoma of the lungs 
is denied.

A 40 percent disability rating for chronic duodenal ulcer 
disease with duodenitis and hiatal hernia is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


